COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Matter of A. M.

Appellate case number:   01-18-00017-CV

Trial court case number: 12-CJV-017003

Trial court:             County Court at Law No 1 of Fort Bend County

        We withdraw our opinion and judgment issued on August 28, 2018. See TEX. R. APP. P.
19.1. This appeal is reinstated and will be resubmitted, with a new opinion and judgment to be
issued at a later date.
       Given the withdrawal of our August 28, 2018 opinion and judgment, the State’s motion for
en banc reconsideration, filed on September 19, 2018, is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown ________________________
                    Acting individually  Acting for the Court

Date: December 28, 2018

Panel consists of Justices Higley, Brown, and Caughey.